The petitioner alleged the accident on August 4th, 1925, but when a report from his own doctor, Dr. Smith, was put in evidence, stating that he had treated the petitioner on July 14th, 1925, for injuries alleged to have happened on July 13th, 1925, the petition was amended to read July 13th. Dr. Smith’s bill of $55 was also put on the record.
Cn hehalf of the respondent, Mr. Ernest LeMaurier was called to testify, and testified that the petitioner did injure his arm on July 3d, 1925, but by referring to the payrolls, showed that he did not lose ten days’ time because of the accident. He further testified that he directed the petitioner to go to the New Jersey Manufacturers’ Casualty Insurance Company’s hospital, hut this the petitioner failed to do, and, accordingly, he is not entitled to reimbursement for his medical bills.
xlecordingly, I find that the petitioner has failed to prove that he sustained an accident arising out of and in the course of his employment either on August 4th or on July 13th, 1925, and that he has failed to prove that at any time he was absent from work for a period of more than ten days, and has failed to show that the services rendered by Dr. Smith were authorized by the employer.
Accordingly, I hereby order that the case be dismissed without costs to either party.
Habry J. Goas,

Deputy Commissioner.